August 27, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                        ADRIAN SIFUENTES, Appellant

NO. 14-12-00471-CR                          V.

                       THE STATE OF TEXAS, Appellee
                     ________________________________

      This cause was heard on the record of court below demonstrating appellant
no longer desires to pursue his appeal. Having considered the record the Court
orders the appeal DISMISSED.

      We further order appellant pay all costs expended in the appeal.

      We further order the mandate be issued immediately.

      We further order this decision certified below for observance.